By the Court, Crockett, J.:
At the commencement of the action the plaintiff was and for many years had been in the actual occupation of the premises in controversy. His possession was prima facie evidence of title, and must be presumed to have been rightful until the contrary appears. But the defendant contends that the land on which the plaintiff’s buildings stand constitutes a part of Third street, north of I street, and that the buildings are a public nuisance, which the city authorities may lawfully remove. In support of this claim it was incumbent on the defendant to show affirmatively that Third street north of I street had been dedicated as a public street. Without discussing the evidence in detail, we deem it sufficient to say on this point that it does not satisfactorily appear, nor does the referee find, that Third street, north of I, was ever dedicated as a public street.
Order and judgment affirmed.